UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6048



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DELONTE FITZGERALD DAVAGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messittee, District Judge. (CR-95-
77-PJM, CA-96-1909-PJM)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Delonte Fitzgerald Davage, Appellant Pro Se. Robert Mason Thomas,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We deny a cer-

tificate of appealability and dismiss the appeal for lack of juris-

diction. The time periods for filing notices of appeal are governed

by Fed. R. App. P. 4. These periods are "mandatory and jurisdic-

tional." Browder v. Director, Dep't of Corrections, 434 U.S. 257,
264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions in which the United States is a

party have sixty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.
4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on August 23, 1996; Ap-

pellant's notice of appeal was filed on December 26, 1996, which is

beyond the sixty-day period. Appellant's failure to file a timely

notice of appeal or to obtain either an extension or a reopening of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED



                                2